Exhibit 10.1

 

NORTHLAND PLAZA

 

PURCHASE AND

 

SALE AGREEMENT

 

BETWEEN

 

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation,

 

AS SELLER,

 

AND

 

STERLING NORTHLAND, LLC,

 

a Minnesota Limited Liability Company 

 

AS PURCHASER

 

 

As of [_______________], 2015

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

 

 

This PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of
[______________], 2015 (the "Effective Date"), by and between METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation ("Seller") and STERLING NORTHLAND,
LLC, a Minnesota limited liability company ("Purchaser").

 

 

W I T N E S S E T H:

 

 

ARTICLE I

 

PURCHASE AND SALE

 

Section 1.1Agreement of Purchase and Sale.  Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase from Seller, the following:

 

(a)that certain tract or parcel of land situated in Hennepin County, Minnesota,
more particularly described in Exhibit A attached hereto and made a part hereof,
together with all rights and appurtenances pertaining to such property,
including any right, title and interest of Seller in and to adjacent streets,
alleys or rights‑of‑way (the property described in clause (a) of this Section
1.1 being herein referred to collectively as the "Land");

 

(b)the buildings, structures, fixtures and other improvements affixed to or
located on the Land, excluding fixtures owned by tenants (the property described
in clause (b) of this Section 1.1 being herein referred to collectively as the
"Improvements");

 

(c)any and all of Seller's right, title and interest in and to all tangible
personal property located upon the Land or within the Improvements, including,
without limitation, any and all appliances, furniture, carpeting, draperies and
curtains, tools and supplies, and other items of personal property owned by
Seller (excluding cash and any software), located on and used exclusively in
connection with the operation of the Land and the Improvements, which personal
property includes without limitation the personal property listed on Exhibit B
attached hereto (the property described in clause (c) of this Section 1.1 being
herein referred to collectively as the "Personal Property");

 

(d)any and all of Seller's right, title and interest in and to the leases,
licenses and occupancy agreements and amendments thereof covering all or any
portion of the Real Property (as defined in Section 1.2 hereof), to the extent
they are in effect on the date of the Closing (as such term is defined in
Section 4.1 hereof) (the property described in clause (d) of this Section 1.1
being herein referred to collectively as the "Leases"), together with all rents,
reimbursements of real estate taxes and operating expenses, and other sums due
thereunder (the "Rents") and any and all security deposits in Seller's
possession in connection therewith (the "Security Deposits"); and





--------------------------------------------------------------------------------

 



(e)any and all of Seller's right, title and interest in and to (i) all
assignable contracts and agreements (collectively, the "Operating Agreements")
listed and described on Exhibit C attached hereto and made a part hereof,
relating to the upkeep, repair, maintenance or operation of the Land,
Improvements or Personal Property, and (ii) all assignable existing warranties
and guaranties (express or implied) issued to Seller in connection with the
Improvements or the Personal Property, and (iii) all assignable existing
permits, licenses, approvals and authorizations issued by any governmental
authority in connection with the Property and (iv) the non-exclusive right to
the name "Northland Plaza" (the property described in clause (e) of this Section
1.1 being sometimes herein referred to collectively as the "Intangibles").

 

Section 1.2Property Defined.  The Land and the Improvements are hereinafter
sometimes referred to collectively as the "Real Property."  The Land, the
Improvements, the Personal Property, the Leases and the Intangibles are
hereinafter sometimes referred to collectively as the "Property." 

 

Section 1.3Purchase Price.  Seller is to sell and Purchaser is to purchase the
Property for the amount of FIFTY TWO MILLION FIVE HUNDRED THOUSAND  DOLLARS
($52,500,000.00) (the "Purchase Price").

 

Section 1.4Payment of Purchase Price.  The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available funds to the
following bank account unless a different account is designated by Seller in
writing to Purchaser prior to the Closing: 

 

Bank:  JP Morgan Chase Bank

Account Name: Metlife/REFM Sub Concentration Account

Account No.: 323888445

ABA No.: 021000021

with reference to: Property Name: Northland Plaza

 

 

Section 1.5Deposit.  Purchaser shall deposit with First American Title Insurance
Company (the "Escrow Agent"), having its office at 30 North LaSalle Street,
Suite 2700, Chicago, IL 60602; Attention: Adriene Taylor,  the sum  of One
Million  Dollars $1,000,000.00) (the "Deposit") in good funds, either by
certified bank or cashier's check or by federal wire transfer. Purchaser shall
deposit one-half (1/2) of the Deposit ($500,000.00) with the Escrow Agent within
two (2) Business Days after the execution of and delivery of this Agreement, and
$250,000 of such Deposit shall be non-refundable as of the Effective
Date.  Purchaser shall deposit with the Escrow Agent the remaining one-half
(1/2) of the Deposit ($500,000.00) one Business Day after the end of the
Inspection Period (unless Purchaser terminates this Agreement during the
Inspection Period).  The Escrow Agent shall hold the Deposit in an
interest‑bearing account reasonably acceptable to Seller and Purchaser, in
accordance with the terms and conditions of this Agreement.  All interest earned
on the Deposit shall become a part of the Deposit and shall be deemed income of
Purchaser, and Purchaser shall be responsible for the payment of all costs and
fees imposed on the Deposit account.  The Deposit shall be distributed in
accordance with the terms of this





1

--------------------------------------------------------------------------------

 



Agreement.  The failure of Purchaser to timely deliver any Deposit hereunder
shall be a material default, and shall entitle Seller, at Seller's sole option,
to terminate this Agreement immediately. A “Business Day” is a day that both
Seller and the bond market are conducting business.

 

Section 1.6Escrow Agent. 

 

Escrow Agent shall hold and dispose of the Deposit in accordance with the terms
of this Agreement.  Seller and Purchaser agree that the duties of the Escrow
Agent hereunder are purely ministerial in nature and shall be expressly limited
to the safekeeping and disposition of the Deposit in accordance with this
Agreement.  Escrow Agent shall incur no liability in connection with the
safekeeping or disposition of the Deposit for any reason other than Escrow
Agent's willful misconduct or gross negligence.  In the event that Escrow Agent
shall be in doubt as to its duties or obligations with regard to the Deposit, or
in the event that Escrow Agent receives conflicting instructions from Purchaser
and Seller with respect to the Deposit, Escrow Agent shall not disburse the
Deposit and shall, at its option, continue to hold the Deposit until both
Purchaser and Seller agree as to its disposition or until a final judgment is
entered by a court of competent jurisdiction directing its disposition, or
Escrow Agent shall interplead the Deposit in accordance with the laws of the
state in which the Property is located. 

 

Escrow Agent shall not be responsible for any interest on the Deposit except as
is actually earned, or for the loss of any interest resulting from the
withdrawal of the Deposit prior to the date interest is posted thereon or for
any loss caused by the failure, suspension, bankruptcy or dissolution of the
institution in which the Deposit is deposited.

 

Escrow Agent shall execute this Agreement solely for the purpose of being bound
by the provisions of Sections 1.5 and 1.6 hereof.

 

 

ARTICLE  II

 

TITLE AND SURVEY

 

 

Section 2.1Title Inspection Period.   During the period beginning upon the
Effective Date and ending at 5:00 p.m. (local time at the Property) on the date
that is fourteen (14) days after the Effective Date (hereinafter referred to as
the "Title Inspection Period"), Purchaser shall have the right to review the
following, all of which Purchaser acknowledges have been provided to Purchaser:
(a) a current preliminary title report on the Real Property, accompanied by
copies of all documents referred to in the report; (b) copies of the most recent
property tax bills for the Property; and (c) a current ALTA survey of the Real
Property (the "Survey").

 

Section 2.2Title Examination.  Purchaser shall notify Seller in writing (the
"Title Notice") prior to the expiration of the Title Inspection Period which
exceptions to title (including survey matters), if any, will not be accepted by





2

--------------------------------------------------------------------------------

 



Purchaser.  If Purchaser fails to notify Seller in writing of its disapproval of
any exceptions to title by the expiration of the Title Inspection Period,
Purchaser shall be conclusively deemed to have approved the condition of title
to the Real Property.  If Purchaser notifies Seller in writing that Purchaser
objects to any exceptions to title, Seller shall have ten (10) Business Days
after receipt of the Title Notice to notify Purchaser (a) that Seller will
remove such objectionable exceptions from title on or before the Closing;
provided that Seller may extend the Closing for such period as shall be required
to effect such cure, but not beyond thirty (30) days; or (b) that Seller elects
not to cause such exceptions to be removed.  The procurement by Seller of a
commitment for the issuance of the Title Policy (as defined in Section 2.5
hereof) or an endorsement thereto (in form and substance reasonably acceptable
to Purchaser) insuring Purchaser against any title exception which was
disapproved pursuant to this Section 2.2 shall be deemed a cure by Seller of
such disapproval.  If Seller gives Purchaser notice under clause (b) above,
Purchaser shall have five (5) Business Days in which to notify Seller that
Purchaser will nevertheless proceed with the purchase and take title to the
Property subject to such exceptions, or that Purchaser will terminate this
Agreement.  If this Agreement is terminated pursuant to the foregoing provisions
of this paragraph, then neither party shall have any further rights or
obligations hereunder (except for any indemnity obligations of either party
pursuant to the other provisions of this Agreement), $250,000 of the Deposit
shall be returned to Purchaser, the other $250,000 of the Deposit shall be
released to Seller, and each party shall bear its own costs incurred
hereunder.  If Purchaser shall fail to notify Seller of its election within said
five-day period, Purchaser shall be deemed to have elected to proceed with the
purchase and take title to the Property subject to such exceptions.

 

Section 2.3Pre‑Closing "Gap" Title Defects‑.   Purchaser may, at or prior to
Closing, notify Seller in writing (the "Gap Notice") of any objections to title
(a) raised by the Title Company (as defined in Section 2.5 hereof) between the
expiration of the Title Inspection Period and the Closing and (b) not disclosed
by the Title Company or otherwise known to Purchaser prior to the expiration of
the Title Inspection Period; provided that Purchaser must notify Seller of such
objection to title within two (2) Business Days of being made aware of the
existence of such exception.  If Purchaser sends a Gap Notice to Seller,
Purchaser and Seller shall have the same rights and obligations with respect to
such notice as apply to a Title Notice under Section 2.2 hereof.

 

Section 2.4Permitted Exceptions.   The Property shall be conveyed subject to the
following matters, which are hereinafter referred to as the "Permitted
Exceptions":

 

(a)  those matters that either are not objected to in writing within the time
periods provided in Sections 2.2 or 2.3 hereof, or if objected to in writing by
Purchaser, are those which Seller has elected not to remove or cure, or has been
unable to remove or cure, and subject to which Purchaser has elected or is
deemed to have elected to accept the conveyance of the Property;

 

(b)the rights of tenants under the Leases;

 

(c)the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

 





3

--------------------------------------------------------------------------------

 



(d)local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

 

(e)items shown on the Survey and not objected to by Purchaser or waived or
deemed waived by Purchaser in accordance with Section 2.2 hereof.

 

Section 2.5Conveyance of Title.  At Closing, Seller shall convey and transfer to
Purchaser fee simple title to the Land and Improvements, by execution and
delivery of the Deed (as defined in Section 4.2(a) hereof).  Evidence of
delivery of such title shall be the issuance by First American Title Insurance
Company (the "Title Company"), or another national title company, of an ALTA
Owner's Policy of Title Insurance (the "Title Policy") covering the Real
Property, in the full amount of the Purchase Price, subject only to the
Permitted Exceptions.

 

ARTICLE III

 

REVIEW OF PROPERTY

 

Section 3.1Right of Inspection.  During the period beginning upon the Effective
Date and ending at 5:00 p.m. (local time at the Property) on the date that is
twenty-one days after the Effective Date (hereinafter referred to as the
"Inspection Period"), Purchaser shall have the right to make a physical
inspection of the Real Property, including an inspection of the environmental
condition thereof pursuant to the terms and conditions of this Agreement, and to
examine at the Property (or the property manager's office, as the case may be)
documents and files located at the Property or the property manager's office
concerning the leasing, maintenance and operation of the Property (including
without limitation, copies of permits, licenses, certificates of occupancy,
plans and specifications, and insurance certificates related to the Property, to
the extent in Seller’s or the property manager’s possession), but excluding
Seller's partnership or corporate records, internal memoranda, financial
projections, budgets, appraisals, accounting and tax records and similar
proprietary, confidential or privileged information (collectively, the
"Confidential Documents").

 

Purchaser understands and agrees that any on‑site inspections of the Property
shall occur at reasonable times agreed upon by Seller and Purchaser after
reasonable prior written notice to Seller and shall be conducted so as not to
interfere unreasonably with the use of the Property by Seller or its
tenants.  Seller reserves the right to have a representative present during any
such inspections.  If Purchaser desires to do any invasive testing at the
Property, including without limitation a Phase II environmental study or testing
which would otherwise damage or disturb any portion of the Property, Purchaser
shall do so only after notifying Seller and obtaining Seller's prior written
consent thereto, which consent may be subject to any terms and conditions
imposed by Seller in its sole discretion, including without limitation,
providing Seller with evidence of insurance in form and substance satisfactory
to Seller and the prompt restoration of the Property to its condition prior to
any such inspections or tests, at Purchaser's sole cost and expense.  In no
event shall Purchaser provide any governmental entity or agency with information
concerning the environmental condition of the Property without obtaining
Seller's prior written consent thereto, which Seller agrees to provide in the





4

--------------------------------------------------------------------------------

 



event that Purchaser is required by applicable law to provide such information
to a governmental entity or agency.  At Seller's option, Purchaser will furnish
to Seller copies of any reports received by Purchaser relating to any
inspections of the Property, at no cost to Seller.  Purchaser agrees to protect,
indemnify, defend and hold Seller harmless from and against any claim for
liabilities, losses, costs, expenses (including reasonable attorneys' fees),
damages or injuries arising out of or resulting from the inspection of the
Property by Purchaser or its agents or consultants, and notwithstanding anything
to the contrary in this Agreement, such obligation to indemnify and hold
harmless Seller shall survive Closing or any termination of this Agreement. 

 

Section 3.2Environmental Reports.  PURCHASER ACKNOWLEDGES THAT (1) PURCHASER HAS
RECEIVED COPIES OF THE ENVIRONMENTAL REPORTS LISTED ON EXHIBIT D ATTACHED
HERETO, (2) IF SELLER DELIVERS ANY ADDITIONAL ENVIRONMENTAL REPORTS TO
PURCHASER, PURCHASER WILL ACKNOWLEDGE IN WRITING THAT IT HAS RECEIVED SUCH
REPORTS PROMPTLY UPON RECEIPT THEREOF, AND (3) ANY ENVIRONMENTAL REPORTS
DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR CONSULTANTS TO PURCHASER
ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO PURCHASER AND MAY NOT BE
RELIED UPON BY PURCHASER IN CONNECTION WITH THE PURCHASE OF THE
PROPERTY.  PURCHASER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR OBLIGATION
WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM ANY ENVIRONMENTAL
REPORT.  PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO THE EXPIRATION OF THE
INSPECTION PERIOD, ITS OWN INVESTIGATION OF THE ENVIRONMENTAL CONDITION OF THE
PROPERTY TO THE EXTENT PURCHASER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR
APPROPRIATE.

 

Section 3.3Right of Termination.  If for any reason whatsoever Purchaser
determines that the Property or any aspect thereof is unsuitable for Purchaser's
acquisition, Purchaser shall have the right to terminate this Agreement by
giving written notice thereof to Seller prior to the expiration of the
Inspection Period, and if Purchaser gives such notice of termination within the
Inspection Period, this Agreement shall terminate.  If this Agreement is
terminated pursuant to the foregoing provisions of this paragraph, then neither
party shall have any further rights or obligations hereunder (except for any
indemnity obligations of either party pursuant to the other provisions of this
Agreement), $250,000 of the Deposit shall be returned to Purchaser, the other
$250,000 of the Deposit shall be released to Seller, and each party shall bear
its own costs incurred hereunder.  If Purchaser fails to give Seller a notice of
termination prior to the expiration of the Inspection Period, Purchaser shall be
deemed to have approved all aspects of the Property (except title and survey,
which shall be governed by Article II hereof) and to have elected to proceed
with the purchase of the Property pursuant to the terms hereof. 

 

Section 3.4Review of Tenant Estoppels.  Seller shall deliver to each tenant of
the Property an estoppel certificate in either substantially the form of Exhibit
E attached hereto or such other form as is called for by the applicable tenant's
lease (the " Tenant Estoppels"), and shall request that the tenants complete and
sign the Tenant Estoppels and return them to Seller.  Seller shall deliver
copies of the completed Tenant Estoppels to Purchaser as Seller receives
them.  Purchaser shall notify Seller within three





5

--------------------------------------------------------------------------------

 



(3) Business Days of receipt of any Tenant Estoppel in the event Purchaser
determines such Tenant Estoppel is not acceptable to Purchaser along with the
reasons for such determination but no such Tenant Estoppel shall be deemed
unacceptable on the basis that the estoppel is on the form set forth in said
tenant’s lease.  In the event Purchaser fails to give such notice within such
three (3) Business Day period then any such Tenant Estoppel shall be deemed to
be acceptable to Purchaser. 

 

In the event that Seller fails to obtain the Tenant Estoppels that are
satisfactory or deemed satisfactory to Purchaser (or in lieu thereof, at
Seller’s option, Seller estoppels therefor) with respect to tenants of the
Property that meet the tenant estoppel standards described on Exhibit F attached
hereto on or before five (5) days prior to Closing, Purchaser shall have the
right to terminate this Agreement by written notice to Seller.  If this
Agreement is terminated pursuant to the foregoing provisions of this paragraph,
then neither party shall have any further rights or obligations hereunder
(except for any indemnity obligations of either party pursuant to the other
provisions of this Agreement), $250,000 of the Deposit shall be released to
Seller, the balance of the Deposit shall be returned to Purchaser, and each
party shall bear its own costs incurred hereunder.  If Purchaser fails to give
Seller a notice of termination as set forth above, Purchaser shall be deemed to
have approved the Tenant Estoppels (and Seller estoppels, if applicable) and to
have elected to proceed with the purchase of the Property pursuant to the terms
hereof.

 

Any Tenant Estoppel which is received from a tenant after Seller provides its
own estoppel may be substituted for Seller's estoppel and Seller shall have no
further liability thereunder, provided that such Tenant Estoppel contains no
material changes or, if materially changed, is otherwise reasonably acceptable
to Purchaser.  The provisions of this Section 3.4 shall survive the Closing.

 

ARTICLE IV

 

CLOSING

 

Section 4.1Time and Place.  The consummation of the transaction contemplated
hereby (the "Closing") shall be held at the Chicago offices of First American
Title Insurance Company on August 17, 2015.  At the Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3 hereof, the performance of which obligations shall be concurrent
conditions; provided that the Deed shall not be recorded until Seller receives
confirmation that Seller has received the full amount of the Purchase Price,
adjusted by prorations as set forth herein.  The Closing shall be consummated
through an escrow administered by Escrow Agent pursuant to additional escrow
instructions that are consistent with this Agreement.  In such event, the
Purchase Price and all documents shall be deposited with the Escrow Agent as
escrowee.

 

Section 4.2Seller's Obligations at Closing.  At Closing, Seller shall:

 

(a)deliver to Purchaser a duly executed limited warranty deed (the "Deed") in
the form attached hereto as Exhibit G, conveying the Land and Improvements,
subject only to the





6

--------------------------------------------------------------------------------

 



Permitted Exceptions; the warranty of title in the Deed will be only as to
claims made by, through or under Seller and not otherwise;

 

(b)deliver to Purchaser a duly executed bill of sale (the "Bill of Sale")
conveying the Personal Property without warranty of title or use and without
warranty, express or implied, as to merchantability and fitness for any purpose
and in the form attached hereto as Exhibit H;

 

(c)assign to Purchaser, and Purchaser shall assume, the landlord/lessor interest
in and to the Leases, Rents and Security Deposits, and any and all obligations
to pay leasing commissions and finder's fees with respect to the Leases and
amendments, renewals and expansions thereof, to the extent provided in Section
4.4(b)(v) hereof, by duly executed assignment and assumption agreement (the
"Assignment of Leases") in the form attached hereto as Exhibit I pursuant to
which (i) Seller shall indemnify Purchaser and hold Purchaser harmless from and
against any and all claims pertaining thereto arising prior to Closing and (ii)
Purchaser shall indemnify Seller and hold Seller harmless from and against any
and all claims pertaining thereto arising from and after the Closing, including
without limitation, claims made by tenants with respect to tenants' Security
Deposits to the extent paid, credited or assigned to Purchaser;

 

(d)to the extent assignable, assign to Purchaser, and Purchaser shall assume,
Seller's interest in the Operating Agreements and the other Intangibles by duly
executed assignment and assumption agreement (the "Assignment of Contracts") in
the form attached hereto as Exhibit J pursuant to which (i) Seller shall
indemnify Purchaser and hold Purchaser harmless from and against any and all
claims pertaining thereto arising prior to Closing and  (ii) Purchaser shall
indemnify Seller and hold Seller harmless from and against any and all claims
pertaining thereto arising from and after the Closing;

 

(e)join with Purchaser to execute a notice (the "Tenant Notice") in the form
attached hereto as Exhibit K, which Purchaser shall send to each tenant under
each of the Leases promptly after the Closing, informing such tenant of the sale
of the Property and of the assignment to Purchaser of Seller's interest in, and
obligations under, the Leases (including, if applicable, any Security Deposits),
and directing that all Rent and other sums payable after the Closing under each
such Lease be paid as set forth in the Tenant Notice;

 

(f)In the event that any representation or warranty of Seller needs to be
modified due to changes since the Effective Date, deliver to Purchaser a
certificate, dated as of the date of Closing and executed on behalf of Seller by
a duly authorized officer thereof, identifying any representation or warranty
which is not, or no longer is, true and correct and explaining the state of
facts giving rise to the change.  In no event shall Seller be liable to
Purchaser for, or be deemed to be in default hereunder by reason of, any breach
of representation or warranty which results from any change that (i) occurs
between the Effective Date and the date of Closing and  is expressly permitted
under the terms of this Agreement,  or (ii) occurs between the Effective Date
and the date of the Closing and is beyond the reasonable control of Seller to
prevent; provided, however, that the occurrence of a change which is not
permitted hereunder or is beyond the reasonable control of Seller to prevent
shall, if materially adverse to Purchaser, constitute the non‑fulfillment of the
condition set forth in Section 4.6(b) hereof; if, despite changes or other
matters described in such certificate, the





7

--------------------------------------------------------------------------------

 



Closing occurs, Seller's representations and warranties set forth in this
Agreement shall be deemed to have been modified by all statements made in such
certificate;

 

(g)deliver to Purchaser such evidence as the Title Company may reasonably
require as to the authority of the person or persons executing documents on
behalf of Seller;

 

(h)deliver to Purchaser a certificate in the form attached hereto as Exhibit L
duly executed by Seller stating that Seller is not a "foreign person" as defined
in the Federal Foreign Investment in Real Property Tax Act of 1980;

 

 (i)deliver to Purchaser originals (to the extent originals are in Seller’s
possession, or photocopies if originals are not in Seller’s possession) of the
Leases and the Operating Agreements, together with such leasing and property
files and records located at the Property or the property manager's office which
are material in connection with the continued operation, leasing and maintenance
of the Property, but excluding any Confidential Documents;

 

 (j)deliver such affidavits as may be customarily and reasonably required by the
Title Company, in a form reasonably acceptable to Seller;

 

 (k)deliver to Purchaser possession and occupancy of the Property, subject to
the Permitted Exceptions;

 

 (l) execute a closing statement acceptable to Seller;

 

 (m)deliver to Purchaser originals of all letters of credit Security Deposits,
together with executed documents of assignment running in favor of Purchaser;
and

 

 (n)deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

 

Section 4.3Purchaser's Obligations at Closing.  At Closing, Purchaser shall:

 

 (a)pay to Seller the full amount of the Purchase Price (which amount shall
include the Deposit), as increased or decreased by prorations and adjustments as
herein provided, in immediately available wire transferred funds pursuant to
Section 1.4 hereof;

 

 (b)join Seller in execution of the Assignment of Leases, Assignment of
Contracts and Tenant Notices;

 

 (c) In the event that any representation or warranty of Purchaser set forth in
Sections 5.5(a) or (b) hereof needs to be modified due to changes since the
Effective Date, deliver to Seller a certificate, dated as of the date of Closing
and executed on behalf of Purchaser by a duly authorized representative thereof,
identifying any such representation or warranty which is not, or no longer is,
true and correct and explaining the state of facts giving rise to the
change.  In no event shall Purchaser be liable to Seller for, or be deemed to be
in default hereunder by reason of, any breach of





8

--------------------------------------------------------------------------------

 



representation or warranty set forth in Sections 5.5(a) or (b) hereof which
results from any change that (i) occurs between the Effective Date and the date
of Closing and  is expressly permitted under the terms of this Agreement,  or
(ii) occurs between the Effective Date and the date of the Closing and is beyond
the reasonable control of Purchaser to prevent; provided, however, that the
occurrence of a change which is not permitted hereunder or is beyond the
reasonable control of Purchaser to prevent shall, if materially adverse to
Seller, constitute the non‑fulfillment of the condition set forth in Section
4.7(c) hereof; if, despite changes or other matters described in such
certificate, the Closing occurs, Purchaser's representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

 

(d)deliver to Seller such evidence as the Title Company may reasonably require
as to the authority of the person or persons executing documents on behalf of
Purchaser;

 

(e)deliver such affidavits as may be customarily and reasonably required by the
Title Company, in a form reasonably acceptable to Purchaser;

 

(f)execute a closing statement acceptable to Purchaser; and

 

(g)deliver such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.

 

Section 4.4Credits and Prorations. 

 

(a)All income and expenses of the Property shall be apportioned as of 12:01
a.m., on the day of Closing, as if Purchaser were vested with title to the
Property during the entire day upon which Closing occurs.  Subject to the
provisions of this Section 4.4, such prorated items shall include without
limitation the following:  (i)all Rents, if any; (ii) taxes and assessments
(including personal property taxes on the Personal Property) levied against the
Property; (iii) utility charges for which Seller is liable, if any, such charges
to be apportioned at Closing on the basis of the most recent meter reading
occurring prior to Closing (dated not more than fifteen (15) days prior to
Closing) or, if unmetered, on the basis of a current bill for each such utility;
(iv) all amounts payable under Operating Agreements, pursuant to the terms of
this Agreement; and (v)any other operating expenses or other items pertaining to
the Property which are customarily prorated between a purchaser and a seller in
the county in which the Property is located.

 

(b)Notwithstanding anything contained in Section 4.4(a) hereof:

 

(i)At Closing, (A) Seller shall, at Seller's option, either deliver to Purchaser
any cash Security Deposits actually held by Seller pursuant to the Leases or
credit to the account of Purchaser the amount of such cash Security Deposits (to
the extent such Security Deposits have not been applied against delinquent Rents
or otherwise as provided in the Leases), and (B) Purchaser shall credit to the
account of Seller all refundable cash or other deposits posted with utility
companies serving the Property, or, at Seller's option, Seller shall be entitled
to receive and retain such refundable cash and deposits;

 





9

--------------------------------------------------------------------------------

 



(ii)Any taxes paid at or prior to Closing shall be prorated based upon the
amounts actually paid.  If taxes and assessments due and payable during the year
of Closing have not been paid before Closing, Seller shall be charged at Closing
an amount equal to that portion of such taxes and assessments which relates to
the period before Closing and Purchaser shall pay the taxes and assessments
prior to their becoming delinquent.  Any such apportionment made with respect to
a tax year for which the tax rate or assessed valuation, or both, have not yet
been fixed shall be based upon the tax rate and/or assessed valuation last
fixed.  To the extent that the actual taxes and assessments for the current year
differ from the amount apportioned at Closing, the parties shall make all
necessary adjustments by appropriate payments between themselves within thirty
(30) days after such amounts are determined following Closing, subject to the
provisions of Section 4.4(d) hereof;

 

(iii)Charges referred to in Section 4.4(a) hereof which are payable by any
tenant to a third party shall not be apportioned hereunder, and Purchaser shall
accept title subject to any of such charges unpaid and Purchaser shall look
solely to the tenant responsible therefor for the payment of the same.  If
Seller shall have paid any of such charges on behalf of any tenant, and shall
not have been reimbursed therefor by the time of Closing, Purchaser shall credit
to Seller an amount equal to all such charges so paid by Seller;

 

(iv)As to utility charges referred to in Section 4.4(a)(iii) hereof, Seller may
on notice to Purchaser elect to pay one or more or all of said items accrued to
the date hereinabove fixed for apportionment directly to the person or entity
entitled thereto, and to the extent Seller so elects, such item shall not be
apportioned hereunder, and Seller's obligation to pay such item directly in such
case shall survive the Closing or any termination of this Agreement;

 

(v)Purchaser shall be responsible for the payment of (A) all Tenant Inducement
Costs (as hereinafter defined) and leasing commissions which become due and
payable (whether before or after Closing) as a result of any new Leases, or any
renewals, amendments or expansions of existing Leases (whether or not entered
into pursuant to an option), arising or entered into during the Lease Approval
Period (as hereinafter defined) and, if required, approved or deemed approved in
accordance with Section 5.4 hereof; and (B) all Tenant Inducement Costs and
leasing commissions with respect to new Leases, or renewals, amendments or
expansions of existing Leases, arising, signed or entered into from and after
the date of Closing, including but not limited to leasing commissions that
become payable after the termination of a brokerage agreement referred to in
Section 5.1(d) hereof in accordance with the terms of such an agreement; and (C)
all Tenant Inducement Costs and leasing commissions listed on Exhibit M attached
hereto as being credited to Seller.  If, as of the date of Closing, Seller shall
have paid any Tenant Inducement Costs or leasing commissions for which Purchaser
is responsible pursuant to the foregoing provisions, Purchaser shall reimburse
Seller therefor at Closing.  For purposes hereof, the term "Tenant Inducement
Costs" shall mean any out‑of‑pocket payments required under a Lease to be paid
by the landlord thereunder to or for the benefit of the tenant thereunder which
is in the nature of a tenant inducement, including specifically, without
limitation, tenant improvement costs, lease buyout costs, and moving, design,
refurbishment and club membership allowances.  The term "Tenant Inducement
Costs" shall not include loss of income resulting from any free rental period,
it being agreed that Seller shall bear the loss resulting from any free rental
period until the date of Closing and that Purchaser shall bear such loss from
and after the date of Closing; except that Seller shall credit Purchaser at
closing for the then remaining free rent for Vaco Services and Milliman as shown
on Exhibit M.  For purposes hereof,





10

--------------------------------------------------------------------------------

 



the term "Lease Approval Period" shall mean the period from the Effective Date
until the date of Closing;

 

(vi)Unpaid and delinquent Rent collected by Seller and Purchaser after the date
of Closing shall be delivered as follows: (a) if Seller collects any unpaid or
delinquent Rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such Rent which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter,
and (b) if Purchaser collects any unpaid or delinquent Rent from the Property,
Purchaser shall, within fifteen (15) days after the receipt thereof, deliver to
Seller any such Rent which Seller is entitled to hereunder relating to the
period prior to the date of Closing.  Seller and Purchaser agree that all Rent
received by Seller or Purchaser after the date of Closing shall be applied first
to current Rent and then to delinquent Rent, if any, in the inverse order of
maturity.  Purchaser will make a good faith effort after Closing to collect all
Rents in the usual course of Purchaser's operation of the Property, but
Purchaser will not be obligated to institute any lawsuit or other collection
procedures to collect delinquent Rents.  Seller may attempt to collect any
delinquent Rents owed Seller and may institute any lawsuit or collection
procedures, but may not evict any tenant after Closing.  In the event that there
shall be any Rents or other charges under any Leases which, although relating to
a period prior to Closing, do not become due and payable until after Closing or
are paid prior to Closing but are subject to adjustment after Closing (such as
year end common area expense reimbursements and the like), then any Rents or
charges of such type received by Purchaser or its agents or Seller or its agents
subsequent to Closing shall, to the extent applicable to a period extending
through the Closing, be prorated between Seller and Purchaser as of Closing and
Seller's portion thereof shall be remitted promptly to Seller by Purchaser.

 

(c)Seller may prosecute appeals (if any) of the real property tax assessment for
the period prior to the Closing, and may take related action which Seller deems
appropriate in connection therewith.  Purchaser shall cooperate with Seller in
connection with such appeal and collection of a refund of real property taxes
paid.  Seller owns and holds all right, title and interest in and to such appeal
and refund, and all amounts payable in connection therewith shall be paid
directly to Seller by the applicable authorities.  If such refund or any part
thereof is received by Purchaser, Purchaser shall promptly pay such amount to
Seller.  Any refund received by Seller shall be distributed as follows:  first,
to reimburse Seller for all costs incurred in connection with the appeal;
second, with respect to refunds payable to tenants of the Real Property pursuant
to the Leases, to such tenants in accordance with the terms of such Leases; and
third, to Seller to the extent such appeal covers the period prior to the
Closing, and to Purchaser to the extent such appeal covers the period as of the
Closing and thereafter.  If and to the extent any such appeal covers the period
after the Closing, Purchaser shall have the right to participate in such appeal.

 

(d)Except as otherwise provided herein, any revenue or expense amount which
cannot be ascertained with certainty as of Closing shall be prorated on the
basis of the parties' reasonable estimates of such amount, and shall be the
subject of a final proration ninety (90) days after Closing, or as soon
thereafter as the precise amounts can be ascertained.  Any reconciliation of
revenue or expense amounts relating to Leases which needs to be made in
connection with this Section 4.4 shall be prepared by Purchaser and submitted to
Seller for Seller’s review and approval. Purchaser shall promptly notify Seller
when it becomes aware that any such estimated amount has been ascertained. Once
all revenue and expense amounts have been ascertained, Purchaser shall prepare,





11

--------------------------------------------------------------------------------

 



and certify as correct, a final proration statement which shall be in a form
consistent with the closing statement delivered at Closing and which shall be
subject to Seller's approval.  Upon Seller's acceptance and approval of any
final proration statement submitted by Purchaser, such statement shall be
conclusively deemed to be accurate and final, and any payment due to any party
as a result of such final proration shall be made within thirty (30) days of
such approval by Seller. 

 

(e)Subject to the final sentence of Section 4.4(d) hereof, the provisions of
this Section 4.4 shall survive Closing.

 

Section 4.5Transaction Taxes and Closing Costs. 

 

(a)Seller and Purchaser shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance;

 

 

(b)Seller shall pay the fees of any counsel representing Seller in connection
with this transaction.  Seller shall also pay the following costs and expenses: 

 

(i) one-half of the escrow fee, if any, which may be charged by the Escrow Agent
or Title Company;

 

(ii) the cost of the Survey;

 

(iii) the fee for the title examination and the Title Commitment;

 

(iv)any transfer tax, sales tax, documentary stamp tax or similar tax, including
the deed tax, which becomes payable by reason of the transfer of the Property
from Seller to Purchaser; and

 

(iv) the fees for Seller's Broker.

 

(c)Purchaser shall pay the fees of any counsel representing Purchaser in
connection with this transaction.  Purchaser shall also pay the following costs
and expenses: 

 

(i) one-half of the escrow fee, if any, which may be charged by the Escrow Agent
or Title Company;

 

(ii) the premium for the Owner's Policy of Title Insurance to be issued to
Purchaser by the Title Company at Closing, and all endorsements thereto; and

 

(iii) the fees for recording the Deed.

 

(d)The Personal Property is included in this sale without charge, except that
Purchaser shall pay to Seller the amount of any and all sales or similar taxes
payable in connection





12

--------------------------------------------------------------------------------

 



with the transfer of the Personal Property and Purchaser shall execute and
deliver any tax returns required of it in connection therewith;

 

(e)All costs and expenses incident to this transaction and the closing thereof,
and not specifically described above, shall be paid by the party incurring same;
and

 

(f)The provisions of this Section 4.5 shall survive the Closing.

 

Section 4.6Conditions Precedent to Obligations of Purchaser.  The obligation of
Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:

 

(a)Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2 hereof;

 

(b)All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement); and

 

(c)Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.

 

Section 4.7Conditions Precedent to Obligations of Seller.  The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:

 

(a)Seller shall have received the Purchase Price as adjusted as provided herein,
pursuant to and payable in the manner provided for in this Agreement;

 

(b)Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3 hereof;

 

(c)All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement); and

 

(d)Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.

 





13

--------------------------------------------------------------------------------

 



ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1Representations and Warranties of Seller.  Seller hereby makes the
following representations and warranties to Purchaser as of the Effective Date,
which representations and warranties shall be deemed to have been made again as
of the Closing, subject to Section 4.2(f) hereof:

 

(a)Organization and Authority.  Seller has been duly organized and is validly
existing under the laws of the State of New York.  Seller has the full right and
authority to enter into this Agreement and to transfer all of the Property and
to consummate or cause to be consummated the transaction contemplated by this
Agreement.  The person signing this Agreement on behalf of Seller is authorized
to do so.

 

(b)Pending Actions.  To Seller's knowledge, Seller has not received written
notice of any action, suit, arbitration, unsatisfied order or judgment,
government investigation or proceeding pending against Seller which, if
adversely determined, could individually or in the aggregate materially
interfere with the consummation of the transaction contemplated by this
Agreement.

 

(c)Operating Agreements.  To Seller's knowledge, the Operating Agreements listed
on Exhibit C are all of the agreements concerning the operation and maintenance
of the Property entered into by Seller and affecting the Property, except those
operating agreements that are not assignable or are to be terminated by Seller
within thirty (30) days after the Closing, and except any agreement with
Seller's property manager, which shall be terminated by Seller.  The copies of
such Operating Agreements that Seller shall provide to Purchaser are the same
copies Seller uses in operating the Property.

 

(d)Lease Brokerage.  To Seller's knowledge, there are no agreements with brokers
providing for the payment from and after the Closing by Seller or Seller's
successor-in-interest of leasing commissions or fees for procuring tenants with
respect to the Property, except as disclosed in Exhibit N hereto. 

 

(e)Condemnation.  To Seller's knowledge, Seller has received no written notice
of any condemnation proceedings relating to the Property.

 

(f)Litigation.  To Seller's knowledge, except as set forth on Exhibit O attached
hereto, and except tenant eviction proceedings, tenant bankruptcies, proceedings
for the collection of delinquent rentals from tenants and proceedings related to
claims for personal injury or damage to property due to events occurring at the
Property, Seller has not received written notice of any litigation which has
been filed against Seller that arises out of the ownership of the Property and
would materially affect the Property or use thereof, or Seller's ability to
perform hereunder;

 





14

--------------------------------------------------------------------------------

 



(g)Violations.  To Seller's knowledge, except as set forth on Exhibit P attached
hereto, Seller has not received written notice of any uncured violation of any
federal, state or local law relating to the use or operation of the Property
which would materially adversely affect the Property or use thereof; and

 

(h)Leases.  To Seller's knowledge, the rent roll attached hereto as Exhibit Q is
accurate in all material respects, and lists all of the leases currently
affecting the Property.  The copies of the Leases that Seller shall provide to
Purchaser are the same copies Seller uses in operating and leasing the Property.

 

Section 5.2Knowledge Defined.  References to the "knowledge" of Seller shall
refer only to the current actual knowledge of the Designated Employee (as
hereinafter defined) of Seller, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller or any affiliate of Seller, to
any property manager, or to any other officer, agent, manager, representative or
employee of Seller or any affiliate thereof or to impose upon such Designated
Employee any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains.  As used herein, the term "Designated Employee"
shall refer to Sunil Hanoman.

 

Section 5.3Survival of Seller's Representations and Warranties.   The
representations and warranties of Seller set forth in Section 5.1 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one hundred eighty (180) days.  No claim for a
breach of any representation or warranty of Seller shall be actionable or
payable if the breach in question results from or is based on a condition, state
of facts or other matter which was known to Purchaser prior to Closing.  Seller
shall have no liability to Purchaser for a breach of any representation or
warranty (a) unless the valid claims for all such breaches collectively
aggregate more than Twenty-Five Thousand Dollars ($25,000), in which event the
full amount of such valid claims shall be actionable, up to the Cap (as defined
in this Section), and (b) unless written notice containing a description of the
specific nature of such breach shall have been given by Purchaser to Seller
prior to the  expiration of said one hundred eighty (180) day period and an
action shall have been commenced by Purchaser against Seller within two hundred
forty (240) days of Closing.  Purchaser agrees to first seek recovery under any
insurance policies, service contracts and Leases prior to seeking recovery from
Seller, and Seller shall not be liable to Purchaser if Purchaser's claim is
satisfied from such insurance policies, service contracts or Leases. As used
herein, the term "Cap" shall mean the total aggregate amount of One Million Two
Hundred Fifty Thousand Dollars ($1,250,000).

 

Section 5.4 Covenants of Seller.  Seller hereby covenants with Purchaser as
follows:

 

(a)From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof.

 





15

--------------------------------------------------------------------------------

 



(b)Except as provided hereinbelow, a copy of any amendment, renewal or expansion
of an existing Lease or of any new Lease which Seller wishes to execute between
the Effective Date and the date of Closing will be submitted to Purchaser prior
to execution by Seller.  Purchaser agrees to notify Seller in writing within
five (5) Business Days after its receipt thereof of either its approval or
disapproval thereof, including all Tenant Inducement Costs, leasing commissions
and attorneys' fees and expenses to be incurred in connection therewith. In the
event Purchaser informs Seller within such five (5) Business Day period that
Purchaser does not approve the amendment, renewal or expansion of the existing
Lease or the new Lease, which approval shall not be unreasonably withheld,
Seller shall have the right to terminate this Agreement by written notice
thereof to Purchaser within five (5) Business Days after Seller's receipt of
written notice of Purchaser's disapproval thereof; provided, however, Purchaser
shall have no right to disapprove and shall be deemed to have approved any
renewal or expansion which occurs or is made pursuant to the terms of an
existing Lease.  If this Agreement is terminated pursuant to the foregoing
provisions of this paragraph, then neither party shall have any further rights
or obligations hereunder (except for any indemnity obligations of either party
pursuant to the other provisions of this Agreement), the Deposit shall be
returned to Purchaser and each party shall bear its own costs incurred
hereunder.  In the event Purchaser fails to notify Seller in writing of its
approval or disapproval within the five (5) Business Day period set forth above,
Purchaser shall be deemed to have approved such new Lease, amendment, renewal or
expansion, including all Tenant Inducement Costs, leasing commissions and
attorneys' fees and expenses to be incurred in connection therewith.  At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs,
leasing commissions and attorneys' fees and other expenses, incurred by Seller
pursuant to an amendment, a renewal, an expansion or a new Lease approved (or
deemed approved) by Purchaser. 

 

Section 5.5Representations and Warranties of Purchaser.  Purchaser hereby makes
the following representations and warranties to Seller as of the Effective Date,
which representations and warranties shall be deemed to have been made again as
of the Closing, subject to Section 4.3(c) hereof:

 

(a)Organization and Authority.  Purchaser has been duly organized and is validly
existing under the laws of Minnesota.  Purchaser has the full right and
authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement.  The person signing
this Agreement on behalf of Purchaser is authorized to do so.

 

(b)Pending Actions.  To Purchaser's knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.

 

(c)ERISA.  (i) As of the Closing, (1) Purchaser will not be an employee benefit
plan as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended ("ERISA"), which is subject to Title I of ERISA, nor a plan
as defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as
amended (each of the foregoing hereinafter referred to collectively as "Plan"),
and (2) the assets of the Purchaser will not constitute "plan assets" of one or
more such Plans within the meaning of Department of Labor ("DOL") Regulation
Section 2510.3-101.

 





16

--------------------------------------------------------------------------------

 



(ii) As of the Closing, if Purchaser is a "governmental plan" as defined in
Section 3(32) of ERISA, the closing of the sale of the Property will not
constitute or result in a violation of state or local statutes regulating
investments of and fiduciary obligations with respect to governmental plans.

 

(iii) As of the Closing, Purchaser will be acting on its own behalf and not on
account of or for the benefit of any Plan.

 

(iv) Purchaser has no present intent to transfer the Property to any entity,
person or Plan which will cause a violation of ERISA.

 

(v) Purchaser shall not assign its interest under this Agreement to any entity,
person, or Plan which will cause a violation of ERISA.

 

(d)OFAC.  (i) Seller advises Purchaser hereby that the purpose of this Section
5.5(d) is to provide to the Seller information and assurances to enable Seller
to comply with the law relating to OFAC.  Purchaser is  regulated by the SEC,
FINRA or the Federal Reserve (a “Regulated Entity”) or (ii) neither Purchaser
nor any person or entity that directly or indirectly (a) controls Purchaser or
(b) has an ownership interest in Purchaser of twenty-five percent (25%) or more,
appears on the list of Specially Designated Nationals and Blocked Persons (“OFAC
List”) published by the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury.  In connection with this representation, no later
than fifteen (15) days prior to Closing, Purchaser shall provide to Seller all
information reasonably requested by Seller including without limitation,
organizational structural charts and organizational documents which Seller may
deem to be necessary (“Purchaser OFAC Information”)  in order for Seller to
confirm Purchaser’s compliance with the provisions of this Section 5.5(d).  All
Purchaser OFAC Information provided by Purchaser to Seller in connection with
this Agreement is true and complete.

 

Section 5.6Survival of Purchaser's Representations and Warranties.  The
representations and warranties of Purchaser set forth in Section 5.5 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one hundred eighty (180) days.  Purchaser shall
have no liability to Seller for a breach of any representation or warranty
unless written notice containing a description of the specific nature of such
breach shall have been given by Seller to Purchaser prior to the  expiration of
said one hundred eighty (180) day period and an action shall have been commenced
by Seller against Purchaser within two hundred forty (240) days of Closing.

 

ARTICLE VI

 

DEFAULT AND LIMITATIONS

 

Section 6.1Default by Purchaser.   In the event the sale of the Property as
contemplated hereunder is not consummated due to Purchaser's default hereunder,
Seller shall be entitled, as its sole remedy, to terminate this Agreement and
receive the Deposit as liquidated damages for the breach of this Agreement, it
being





17

--------------------------------------------------------------------------------

 



agreed between the parties hereto that the actual damages to Seller in the event
of such breach are impractical to ascertain and the amount of the Deposit is a
reasonable estimate thereof.

 

Section 6.2Default by Seller.  In the event the sale of the Property as
contemplated hereunder is not consummated due to Seller's default hereunder,
Purchaser shall be entitled, as its sole remedy, either (a) to receive the
return of the Deposit, which return shall operate to terminate this Agreement
and release Seller from any and all liability hereunder, or (b) to enforce
specific performance of Seller's obligation to convey the Property to Purchaser
in accordance with the terms of this Agreement, it being understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder.  Purchaser expressly waives its rights to
seek damages in the event of Seller's default hereunder.  If the sale of the
Property is not consummated due to Seller's default hereunder, Purchaser shall
be deemed to have elected to terminate this Agreement and receive back the
Deposit if Purchaser fails to file suit for specific performance against Seller
in a court having jurisdiction in the county and state in which the Property is
located, on or before thirty (30) days following the date upon which Closing was
to have occurred.

 

Section 6.3Recoverable Damages.  Notwithstanding Sections 6.1 and 6.2 hereof, in
no event shall the provisions of Sections 6.1 and 6.2 limit the damages
recoverable by either party against the other party due to the other party's
obligation to indemnify such party in accordance with this Agreement.  This
Section shall survive the Closing or the earlier termination of this Agreement.

 

Section 6.4Limitations.  Notwithstanding any provision to the contrary contained
in this Agreement or any of the documents executed by Seller pursuant hereto or
in connection herewith, the maximum aggregate liability of Seller, and the
maximum aggregate amount which may be awarded to and collected by Purchaser
under this Agreement, including the exhibits and schedules hereto (including,
without limitation, the breach of any representations,  warranties, covenants
and agreements contained herein) and under any and all documents executed
pursuant hereto or in connection herewith for which a claim is timely made by
Purchaser as provided under Section 5.3, except for the obligation to pay
proration amounts contained in Section 4.4 and the obligation and indemnity
contained in Section 8.1, shall not exceed One Million Two Hundred Fifty Dollars
($1,250,000) (the “Limitation Amount”).  Further, the liability of Seller shall
be limited to the assets of Seller, and in no event shall Purchaser seek
satisfaction for any such liability form any of Seller’s partners, members,
affiliates and subsidiaries, and their respective members, stockholders,
directors, officers participants, employees, consultants, brokers and
agents.  This Section shall survive the Closing or earlier termination of this
Agreement.

 

ARTICLE VII

 

RISK OF LOSS

 

Section 7.1Minor Damage or Condemnation.  In the event of loss or damage to, or
condemnation of, the Property or any portion thereof which is not "Major" (as
hereinafter defined), this Agreement shall remain in full force and effect
provided that Seller shall, at Seller's option, either (a) perform any necessary
repairs,





18

--------------------------------------------------------------------------------

 



or (b) assign to Purchaser, without representation, warranty or recourse to
Seller, all of Seller's right, title and interest in and to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question, after deduction of
Seller's expenses of collection and amounts expended by Seller in Seller’s
reasonable discretion to prevent further damage to the Property or to alleviate
unsafe conditions at the Property caused by casualty or condemnation.  In the
event that Seller elects to perform repairs upon the Property, Seller shall use
reasonable efforts to complete such repairs promptly and the date of Closing
shall be extended a reasonable time in order to allow for the completion of such
repairs.  If Seller elects to assign a casualty claim to Purchaser, the Purchase
Price shall be reduced by an amount equal to the lesser of the deductible amount
under Seller's insurance policy or the cost of such repairs as determined in
accordance with Section 7.3 hereof.  Upon Closing, full risk of loss with
respect to the Property shall pass to Purchaser. 

 

Section 7.2Major Damage.  In the event of a "Major" loss or damage to, or
condemnation of, the Property or any portion thereof, either Seller or Purchaser
may terminate this Agreement by written notice to the other party, in which
event the Deposit shall be returned to Purchaser.  If neither Seller nor
Purchaser elects to terminate this Agreement within fourteen (14) Business Days
after Seller sends Purchaser written notice of the occurrence of such Major
loss, damage or condemnation (which notice shall state the cost of repair or
restoration thereof as opined by an architect in accordance with Section 7.3
hereof), then Seller and Purchaser shall be deemed to have elected to proceed
with Closing, in which event Seller shall, at Seller's option, either (a)
perform any necessary repairs, or (b) assign to Purchaser, without
representation, warranty or recourse to Seller, all of Seller's right, title and
interest in and to any claims and proceeds Seller may have with respect to any
casualty insurance policies or condemnation awards relating to the premises in
question, after deduction of Seller's expenses of collection and amounts
expended by Seller in Seller’s reasonable discretion to prevent further damage
to the Property or to alleviate unsafe conditions at the Property caused by
casualty or condemnation.  In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the date of Closing shall be extended a reasonable time in order to
allow for the completion of such repairs.  If Seller elects to assign a casualty
claim to Purchaser, the Purchase Price shall be reduced by an amount equal to
the lesser of the deductible amount under Seller's insurance policy or the cost
of such repairs as determined in accordance with Section 7.3 hereof.  Upon
Closing, full risk of loss with respect to the Property shall pass to Purchaser.

 

Section 7.3Definition of "Major" Loss or Damage.  For purposes of Sections 7.1
and 7.2, "Major" loss, damage or condemnation refers to the following:  (a) loss
or damage to the Property hereof such that the cost of repairing or restoring
the premises in question to substantially the same condition which existed prior
to the event of damage would be, in the opinion of an architect selected
by  Seller and reasonably approved by Purchaser, equal to or greater than Two
Million Dollars ($2,000,000), and (b) any loss due to a condemnation which
materially impairs the current use of the Property.  If Purchaser does not give
written notice to Seller of Purchaser's reasons for disapproving an architect
within five (5) Business Days after receipt of notice of the proposed architect,
Purchaser shall be deemed to have approved the architect selected by Seller.

 





19

--------------------------------------------------------------------------------

 



ARTICLE VIII

 

COMMISSIONS

 

Section 8.1Brokerage Commissions.  With respect to the transaction contemplated
by this Agreement, Seller represents that its sole broker is Cushman &
Wakefield/Northmarq ("Seller's Broker"), and Purchaser represents that it has no
broker.  Each party hereto agrees that if any person or entity, other than the
Seller's Broker, makes a claim for brokerage commissions or finder's fees
related to the sale of the Property by Seller to Purchaser, and such claim is
made by, through or on account of any acts or alleged acts of said party or its
representatives, said party will protect, indemnify, defend and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense (including reasonable attorneys' fees) in connection
therewith.  The provisions of this paragraph shall survive Closing or any
termination of this Agreement.

 

ARTICLE IX

 

DISCLAIMERS AND WAIVERS

 

Section 9.1No Reliance on Documents.  Except as expressly stated herein, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered or given by Seller or its brokers
or agents to Purchaser in connection with the transaction contemplated
hereby.  Purchaser acknowledges and agrees that all materials, data and
information delivered or given by Seller to Purchaser in connection with the
transaction contemplated hereby are provided to Purchaser as a convenience only
and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser, except as otherwise expressly
stated herein.  Neither Seller, nor any affiliate of Seller, nor the person or
entity which prepared any report or reports delivered by Seller to Purchaser
shall have any liability to Purchaser for any inaccuracy in or omission from any
such reports.

 

Section 9.2AS-IS SALE; DISCLAIMERS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OR AS TO THE PHYSICAL, STRUCTURAL OR ENVIRONMENTAL
CONDITION OF THE PROPERTY OR ITS COMPLIANCE WITH LAWS.   

 

PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS, WHERE IS, WITH ALL
FAULTS", EXCEPT TO THE





20

--------------------------------------------------------------------------------

 



EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT.  PURCHASER HAS NOT RELIED
AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR
FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT.  PURCHASER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS
AND TAKES INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD "AS-IS."

 

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND
THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT.  UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER'S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER'S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS' FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER'S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE LAND OR IMPROVEMENTS, ANY
LATENT OR PATENT CONSTRUCTION DEFECTS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY
AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY. 

 

Section 9.3Survival of Disclaimers.  The provisions of this Article IX shall
survive Closing or any termination of this Agreement.

 

 





21

--------------------------------------------------------------------------------

 



ARTICLE X

 

MISCELLANEOUS

 

Section 10.1Confidentiality.  Purchaser and its representatives shall hold in
strictest confidence all data and information obtained with respect to Seller or
its business, whether obtained before or after the execution and delivery of
this Agreement, and shall not disclose the same to others; provided, however,
that it is understood and agreed that (i) Purchaser may disclose such data and
information to the employees, lenders, consultants, accountants and attorneys of
Purchaser provided that such persons agree in writing to treat such data and
information confidentially, and (ii) Purchaser may make any disclosures required
by law (including securities regulations).  In the event this Agreement is
terminated or Purchaser fails to perform hereunder, Purchaser shall promptly
return to Seller any statements, documents, schedules, exhibits or other written
information obtained from Seller in connection with this Agreement or the
transaction contemplated herein.  In the event of a breach or threatened breach
by Purchaser or its agents or representatives of this Section 10.1, Seller shall
be entitled to an injunction restraining Purchaser or its agents or
representatives from disclosing, in whole or in part, such confidential
information.  Nothing herein shall be construed as prohibiting Seller from
pursuing any other available remedy at law or in equity for such breach or
threatened breach.  The provisions of this Section 10.1 shall survive Closing or
any termination of this Agreement.

 

Section 10.2Public Disclosure.  Prior to and after the Closing, any press
release or other public disclosure of information with respect to the sale
contemplated herein or any matters set forth in this Agreement made or released
by or on behalf of Purchaser shall be subject to Seller’s prior approval;
provided that Purchaser may without need of Seller's approval make any
disclosures required by law (including securities regulations). Seller and the
affiliates of Seller shall have the right without Purchaser's consent, to make
prior to and after the Closing press releases and other public disclosures with
respect to the sale contemplated herein and matters set forth in this Agreement.
The provisions of this Section 10.2 shall survive the Closing or any termination
of this Agreement.

 

Section 10.3Assignment.  Subject to the provisions of this Section 10.3, the
terms and provisions of this Agreement are to apply to and bind the permitted
successors and assigns of the parties hereto.  Purchaser may not assign its
rights under this Agreement without first obtaining Seller's written approval,
which approval may be given or withheld in Seller's sole discretion, and any
such attempted assignment without Seller's prior written approval shall be null
and void.  In the event Purchaser intends to assign its rights hereunder, (a)
Purchaser shall send Seller written notice of its request at least ten (10)
Business Days prior to Closing, which request shall include the legal name and
structure of the proposed assignee, the information set forth and contemplated
in Section 5.5(d) hereof, as well as any other information that Seller may
reasonably request, and (b) Purchaser and the proposed assignee shall execute an
assignment and assumption of this Agreement in form and substance satisfactory
to Seller, and (c) in no event shall any assignment of this Agreement release or
discharge Purchaser from any liability or obligation hereunder.  Notwithstanding
the foregoing, under no circumstances shall Purchaser have the right to assign
this Agreement to any person or entity owned or controlled by an employee
benefit plan if





22

--------------------------------------------------------------------------------

 



Seller's sale of the Property to such person or entity would, in the reasonable
opinion of Seller's ERISA advisor, create or otherwise cause a "prohibited
transaction" under ERISA, or to a person or entity that would not comply with
Section 5.5(d) hereof.  Any transfer, directly or indirectly, of any stock,
partnership interest or other ownership interest in Purchaser shall constitute
an assignment of this Agreement.  The provisions of this Section 10.3 shall
survive the Closing or any termination of this Agreement.

 

Section 10.4Notices.  Any notice pursuant to this Agreement shall be given in
writing by (a) personal delivery, (b) reputable overnight delivery service with
proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, or (d) legible facsimile transmission,
sent to the intended addressee at the address set forth below, or to such other
address or to the attention of such other person as the addressee shall have
designated by written notice sent in accordance herewith, and shall be deemed to
have been given upon receipt or refusal to accept delivery, or, in the case of
facsimile transmission, as of the date of the facsimile transmission provided
that an original of such facsimile is also sent to the intended addressee by
means described in clauses (a), (b) or (c) above.  Unless changed in accordance
with the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

 

 

 

 

 

If to Seller:

 

Metropolitan Life Insurance Company

 

 

 

 

125 South Wacker Drive, Suite 1100

 

 

 

 

Chicago, IL 60606

 

 

 

 

Attention: Director of Equity Investments

 

 

 

 

Telecopy No. 312-529-2133

 

 

 

 

 

 

 

with a copy to:

 

Metropolitan Life Insurance Company

 

 

 

 

125 South Wacker Drive, Suite 1100

 

 

 

 

Chicago, IL 60606

 

 

 

 

Attention: Associate General Counsel

 

 

 

 

Telecopy No. 312-529-2175

 

 

 

 

 

 

 

And to:

 

Dentons US LLP

 

 

 

 

233 South Wacker Drive, Suite 5900

 

 

 

 

Chicago, IL 60606

 

 

 

 

Attention: Todd Stennes

 

 

 

 

Telecopy No. 312-876-7934

 

 

 

 

 

 

 

If to Purchaser:

 

Sterling Real Estate Trust

 

 

 

 

1711 Gold Drive South, Suite 100

 

 

 

 

Fargo, ND 58103

 

 

 

 

Attention:   Brad Swenson

 

 

 

 

Telephone No. 701-353-2727

 

 

 

 

E-mail: bswenson@sretrust.com

 

 

 

 

Section 10.5Modifications.  This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change,





23

--------------------------------------------------------------------------------

 



modify or discharge it in whole or in part unless such executory agreement is in
writing and is signed by the parties against whom enforcement of any waiver,
change, modification or discharge is sought.

 

Section 10.6Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, contains the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersedes all prior written
or oral agreements and understandings between the parties pertaining to such
subject matter, other than any confidentiality agreement executed by Purchaser
in connection with the Property.

 

Section 10.7Further Assurances.  Each party agrees that it will execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate the transaction contemplated by this Agreement.  The provisions of
this Section 10.7 shall survive Closing.

 

Section 10.8Counterparts.  This Agreement may be executed in counterparts, all
such executed counterparts shall constitute the same agreement, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.

 

Section 10.9Facsimile or PDF Signatures.  In order to expedite the transaction
contemplated herein, telecopied or e-mailed PDF signatures may be used in place
of original signatures on this Agreement.  Seller and Purchaser intend to be
bound by the signatures on the telecopied or PDF document, are aware that the
other party will rely on the telecopied or PDF signatures, and hereby waive any
defenses to the enforcement of the terms of this Agreement based on the form of
signature.

 

Section 10.10Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of this Agreement shall nonetheless remain in full force and effect; provided
that the invalidity or unenforceability of such provision does not materially
adversely affect the benefits accruing to any party hereunder.

 

Section 10.11Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State in which the Property is
located.  Purchaser and Seller agree that the provisions of this Section 10.11
shall survive the Closing or any termination of this Agreement. 

 

Section 10.12No Third-Party Beneficiary.  The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

 





24

--------------------------------------------------------------------------------

 



Section 10.13Captions.  The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

 

Section 10.14Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

Section 10.15Recordation.  This Agreement may not be recorded by any party
hereto without the prior written consent of the other party hereto.  The
provisions of this Section 10.15 shall survive the Closing or any termination of
this Agreement.

 

Section 10.16Intentionally Omitted. 

 

Section 10.17Audit Rights and Tenant Reconciliation Statements .  For a period
of three (3) years after the Closing, Purchaser shall allow Seller and its
agents and representatives access without charge to (i) all files, records, and
documents delivered to Purchaser at the Closing, and (ii) the financial records
and financial statements for the Property (including but not limited to,
financial records and financial statements related to the Reconciliation
Statements, as such term is hereinafter defined) for the calendar year in which
the Closing occurs and for the calendar year preceding the calendar year in
which the Closing occurs, upon reasonable advance notice and at all reasonable
times, to examine and to make copies of any and all such files, records,
documents, and statements, which right shall survive the Closing. Purchaser
shall prepare and provide to the tenants under the Leases a statement of the
reconciliation of expenses between the landlord and the tenants under the Leases
in accordance with the terms of the Leases (the “Reconciliation
Statements”),  and Purchaser shall provide Seller with copies of the
Reconciliation Statements at the same time that they are furnished to the
Tenants. If amounts are due from any Tenants based on the Reconciliation
Statements, Purchaser shall make a good faith effort after Closing to collect
the same in the usual course of Purchaser’s operation of the Property, and upon
collection, to remit to Seller, Seller’s share of those amounts in accordance
with the terms of Section 4.4 hereof; however, Purchaser shall not be obligated
to institute any lawsuit or other collection procedures to collect said amounts.
Seller  may attempt to collect amounts due to it pursuant to the reconciliation
of expenses between the landlord and the tenants in accordance with the terms of
the Leases, and Seller may institute any lawsuit or collection procedures, but
Seller may not evict any tenant after Closing. The provisions of this Section
10.17 shall survive the Closing.

 

Section 10.18No Waiver .  No failure or delay of either party in the exercise of
any right given to such party hereunder or the waiver by any party of any
condition hereunder for its benefit (unless the time specified herein for
exercise of such right, or satisfaction of such condition, has expired) shall
constitute a waiver of any other or further right nor shall any single or
partial exercise of any right preclude other or further exercise thereof or





25

--------------------------------------------------------------------------------

 



any other right, in accordance with this Agreement.  The waiver of any breach
hereunder shall not be deemed to be a waiver of any other or any subsequent
breach hereof.  

Section 10.19Time of Essence .    Time is of the essence of this Agreement,
however, if the final date of any period which is set out in any provision of
this Agreement falls on a day that is not a Business Day, then, in such event,
the time of such period shall be extended to the next Business Day.

 

Section 10.20Submission Not an Offer .  The submission by Seller to Purchaser of
this Agreement in unsigned form shall be deemed to be for Purchaser’s
consideration only and not for acceptance and execution.  Such submission shall
have no binding force and effect, shall not constitute an offer or an option and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance,
it being understood and agreed by Purchaser that Seller shall not be obligated
under this Agreement unless and until Seller shall have executed a copy of this
Agreement that has been executed by Purchaser and delivered a fully executed
counterpart thereof to Purchaser.

 

 





26

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

 

METROPOLITAN LIFE INSURANCE COMPANY

a New York corporation

 

By: _______________________

Name: _____________________

Title: ____________________

 

PURCHASER:

 

STERLING NORTHLAND, LLC,

a Minnesota limited liability company

 

By: _______________________

Name: _____________________

Title: ____________________

 

 

    Escrow Agent executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of Sections 1.5 and
1.6 hereof.

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

By: _______________________

Name: _____________________

Title: ____________________

 

 

27

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

Page #

ARTICLE I PURCHASE AND SALE

1

 

Section 1.1

Agreement of Purchase and Sale

1

 

Section 1.2

Property Defined

2

 

Section 1.3.

Purchase Price

2

 

Section 1.4

Payment of Purchase Price

2

 

Section 1.5

Deposit

2

 

Section 1.6

Escrow Agent

3

ARTICLE  II TITLE AND SURVEY

3

 

Section 2.1

Title Inspection Period

3

 

Section 2.2

Title Examination

4

 

Section 2.3

Pre‑Closing "Gap" Title Defects

4

 

Section 2.4

Permitted Exceptions

4

 

Section 2.5

Conveyance of Title

5

ARTICLE III REVIEW OF PROPERTY

5

 

Section 3.1

Right of Inspection

5

 

Section 3.2

Environmental Reports

6

 

Section 3.3

Right of Termination

6

 

Section 3.4

Review of Tenant Estoppels

6

ARTICLE IV  CLOSING

7

 

Section 4.1

Time and Place

7

 

Section 4.2

Seller's Obligations at Closing

7

 

Section 4.3

Purchaser's Obligations at Closing

9

 





i

--------------------------------------------------------------------------------

 



 

 

 

 

 

Section 4.4

Credits and Prorations

10

 

Section 4.5

Transaction Taxes and Closing Costs

13

 

Section 4.6

Conditions Precedent to Obligations of Purchaser

14

 

Section 4.7

Conditions Precedent to Obligations of Seller

14

ARTICLE V  REPRESENTATIONS, WARRANTIES AND COVENANTS

15

 

Section 5.1

Representations and Warranties of Seller

15

 

Section 5.2

Knowledge Defined

16

 

Section 5.3

Survival of Seller's Representations and Warranties

16

 

Section 5.4 

Covenants of Seller

17

 

Section 5.5

Representations and Warranties of Purchaser

17

 

Section 5.6

Survival of Purchaser's Representations and Warranties

18

ARTICLE VI  DEFAULT AND LIMITATIONS

19

 

Section 6.1

Default by Purchaser

19

 

Section 6.2

Default by Seller

19

 

Section 6.3

Recoverable Damages

19

 

Section 6.4

Limitations

19

ARTICLE VII  RISK OF LOSS

20

 

Section 7.1

Minor Damage or Condemnation

20

 

Section 7.2

Major Damage

20

 

Section 7.3

Definition of "Major" Loss or Damage

21

ARTICLE VIII  COMMISSIONS

21

 

Section 8.1

Brokerage Commissions

21

 





ii

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE IX  DISCLAIMERS AND WAIVERS

21

 

Section 9.1

No Reliance on Documents

21

 

Section 9.2

AS-IS SALE; DISCLAIMERS

21

 

Section 9.3

Survival of Disclaimers

23

ARTICLE X  MISCELLANEOUS

23

 

Section 10.1

Confidentiality

23

 

Section 10.2

Public Disclosure

23

 

Section 10.3

Assignment

23

 

Section 10.4

Notices

24

 

Section 10.5

Modifications

25

 

Section 10.6

Entire Agreement

25

 

Section 10.7

Further Assurances

25

 

Section 10.8

Counterparts

25

 

Section 10.9

Facsimile or PDF Signatures

25

 

Section 10.10

Severability

25

 

Section 10.11

Applicable Law

25

 

Section 10.12

No Third-Party Beneficiary

26

 

Section 10.13

Captions

26

 

Section 10.14

Construction

26

 

Section 10.15

Recordation

26

 

Section 10.16

Intentionally Omitted

26

 

Section 10.17

Audit Rights and Tenant Reconciliation Statements

26

 

Section 10.18

No Waiver

27

 

Section 10.19

Time of Essence

27

 

Section 10.20

Submission Not an Offer

27

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

A

DESCRIPTION OF LAND

 

B

LIST OF PERSONAL PROPERTY

 

C

LIST OF OPERATING AGREEMENTS

 

D

LIST OF ENVIRONMENTAL REPORTS

 

E

FORM OF TENANT ESTOPPEL CERTIFICATE

 

F

TENANT ESTOPPEL STANDARDS

 

G

FORM OF DEED

 

H

FORM OF BILL OF SALE

 

I

FORM OF ASSIGNMENT OF LEASES

 

J

FORM OF ASSIGNMENT OF CONTRACTS

 

K

FORM OF TENANT NOTICE

 

L

FORM OF FIRPTA CERTIFICATE

 

M

LIST OF CERTAIN TENANT COSTS AND COMMISSIONS

 

N

LIST OF BROKERAGE AGREEMENTS

 

O

LIST OF SPECIFIED LITIGATION

 

P

LIST OF VIOLATION NOTICES

 

Q

RENT ROLL

 

 

iv

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

DESCRIPTION OF LAND

 

Lot 1, Block 1, Northland Plaza, according to the recorded plat thereof,
Hennepin County, Minnesota.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A- Page 1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

LIST OF PERSONAL PROPERTY

 

Large Conference Room

15 - Vela folding tables

2 -  Versteel table transport carts

26 - Steelcase chair with arms

24 - Steelcase chair – guest

3 -  Steelcase chair dolly

1 -  Global IND lectern

2 - Peter Pepp tackable strip

1-  ceiling mount LCD projector & remote

1 -  VCR/DVD player

1-  amplifier

1-  audio system mounting rack

6 -  flush mounted speakers

1 -  white board

3 - hanging artwork

 

Small Conference Room

8 -  Vela Folding tables

16 – Steelcase chairs with arms

1- Global IND lectern

1- 70” Sharp LCD TV

4- hanging art work

1- Credenza

 

Atrium Furniture

10- Fringe Club Chairs

2 – Fringe Mid Back benches

5 – Waveworks round tables

2- Fringe Mid Back One seat benches

1- Fringe High back three seat bench

2- Fringe End Tables

 

Landlord Paint/Carpet Storage Area

1 - 30” x 6’ folding table

1 - 3’x 8’ folding table

 

Fire Pump Room

1 - 6’ ladder

 

Elevator Lobbies and Corridors





Exhibit B- Page 1

--------------------------------------------------------------------------------

 



1st floor –10- large hanging artwork, 1-wall sculpture

2nd floor – 1 - hanging artwork,  1 guard desk, 1 6’ step ladder

3rd floor –1-6’ fiberglass ladder

4th floor – 1- 6’ wood step ladder

5th floor –1-6 wood step ladder

6th floor – 1- 6’ wood step ladder, 1-6’ fiberglass step ladder

1-6; wood step ladder

1-6’ wood ladder

12th floor  -1-6’ wood ladder

1-6’ wood ladder

 

Janitorial

1- space vaccum

 

Engineers Office

2 – 2 drawer file cabinets

1 – 2 drawer lateral file cabinet

1 – Dell latitude laptop computer with case

2 - desks

1 - work surface

1 – 4x6 white board

2 - chairs

1- Dell Computer

2– Viewsonic E70fb monitor

1 – IBM computer

1 – HP computer

1 – BenqFP531 monitor

 

Engineers Shop

-Assorted hex head screws

-Diamond grip inserts

-1/4” masonry fasteners

- 3/16” masonry fasteners

-Toggle Bolt Anchor

- Assorted toggler anchor

- light medium duty anchor's

- Fender washer assortment

- Brass compression fittings

- Wire connectors

- Cotter pins

- Philips flat head wood screw

- Philips pan head self drilling screw

- Philips flat head partial board screw

- Philips pan head sheet metal screw

-Hex washer head self-drilling screw





Exhibit B- Page 2

--------------------------------------------------------------------------------

 



-Phillips pan head machine screws and nuts

-Hex nuts flat washers and lock washers

-Set screw assortment USS





Exhibit B- Page 3

--------------------------------------------------------------------------------

 



-Set screw assortment SAE

-Snap ring internal assortment

-Snap ring external assortment

-White cable ties

-Solderless terminals nylon insulated

-Reciprocating saw blade

-Tapered reciprocating saw blade

-Elastic stop nut

-Grease fitting

-Hose clamps

-Spring lock pin

-O-Ring assortment

-Snap ring E-Type

-Metric fasteners

-Metri-Torq fasteners

-Nuts Bolts and washer rack

-(2) NFP fitting rack

-Copper fitting rack

-Hole saw Kit

-(3) electrical fish tape

-(2) small electric heaters

-(2) bench vice

-Key machine

-Lockout Center

-(3) Key boxes

-First aid kit

-8” Bench grinder

-portable Band saw

-Heat gun

-Delta Drill Press

-Label maker

-(2) Dermal tool

-Jig saw

-soldering iron

-chain fall ½ ton

-Tap and die set

-conduit bender

-(2) glass suction cups

-(2) drill bit set’s

-Circular saw

-Bosh hammer drill

-4 ½ angle grinder

-1/2” drive electric impact gun

-Sawzall

-Four wheel dolly with rails

-Two extension cords and a power strip

-Rolling ladder





Exhibit B- Page 4

--------------------------------------------------------------------------------

 



-Flammable cabinet

-(2) fans

-(2) Racks for lighting

-Filing cabinet

-(2) upright cabinets

-upright shelf unit for lighting

-lockers

-speedaire air tank

-10” table saw

-wire rack

-Plastic bins

-load leveler

-door cart

-(8) furniture dollies

-(2) moving carts

-Filing cabinet

-(4) four foot ladders

-one eight foot ladder and one three foot ladder

-(4) two wheel dollies

-(2) pallet jacks

- Socket set

-Drain cleaner

-Tool box

-Snap ring plyer kit

-Tap and die set

-Gasket cutter

-two arm puller

-wood planer

-(3) impact socket sets

-Ratchet strap

-Magnetic Tray

-Jumper cables

-hammer

-dead blow hammer

-(2) maul hammer

-(5) assorted files

- File cleaner

-Electric Drill

-Rivet gun

-Miscellaneous drill bits and drill brushes

-Assorted screwdrivers and nut drivers

-(13) assorted adjustable wrenches

-Large pipe wrench

-Metric and SAE box end wrenches

-assorted sockets, extensions and drivers

-lock ring pliers and caliper

- assorted punches and chisels





Exhibit B- Page 5

--------------------------------------------------------------------------------

 



-bolt cutter

-staple gun

-wood hand saw

-chalk line

-100’ tape measure

-calk gun

-12v drill

-12v impact driver

-18v drill

-18v impact driver

-grease gun

-6ft ladder

-Socket set

-Flash light

-small wet dry vacuum

-Electrical fish sticks

-head lamp

-wire striper

-needle noise plyers

-wire cutter

-adjustable plyers

-proximity voltage detector

- water shutoff keys

-(5)assorted Philips screwdriver

-(4)assorted slotted screwdriver

-multi bit screw driver

-1/4” driver

-(2) fuse pullers

-(2) putty knife

-Fluke amp meter

-hammer

-dead blow hammer

-pry bar

-level

-saw

-(4) punches

-extendable mirror

-laser

-smoke stick

-extendable magnet

-(7) nutdrivers

-(7) metal and wood files

-Driver bit set

-Drill bet set

-tape measure

-(2) straps

-Fluke Temperature meter





Exhibit B- Page 6

--------------------------------------------------------------------------------

 



-Fluke Volt meter

-Power strip

-Extension cord

-Corded work light

-Box end wrench set

-Pipe wrench

-(2) smooth jawed wrenches

-(2) adjustable wrenches

-(2) C-Clamps

-Security bit set

-Pipe cutter

-Vise grip

-(2) Allen wrench set

-(2) tin snips

-(5) Philip screwdriver

-Flashlight

-6ft ladder

-Needle noise pliers

-Linesman pliers

-Crescent wrench

-Razor knife

-Level

-Inspection mirror

-Saw

-Multi bit screwdriver

-Punch

-(7) nut-drivers

-(8) slotted screwdrivers

-(2) putty knifes

-(3) scissors

-Pry Bar

-Tape measure

-Allen wrench set

-(3) wire cutters

-Needle nose pliers

-Linesmen pliers

- Crescent wrench

-(3)Pliers

-(3) wire stripers

-(2) files

-(2) adjustable wrench

-(2) vise grip

-Bosch Drill

-Multi-bit driver set

-Fluke Multi-Meter

-Assorted Hardware

-Fan





Exhibit B- Page 7

--------------------------------------------------------------------------------

 



-(17) VAV boxes

-(2) Exhaust fans

-(6) F.P. VAV boxes

-(3) Heat Pumps

-(2) fan assist electric heaters stationary

-(2) 6’ ladder

-Torch Set

-Hack saw

-Pipe cutter

-Adjustable wrench

-Large drain cleaner

-Grease gun

-Pipe wrench

-Pressure washer

-Goodwin tub cleaner

-Engine hoist

-Vacuum

-Air compressor

-(2)Snow blower

-leave Vacuum

-Extension cord

-Salt spreader

-6’ ladder

 

Penthouse

1 – 24’ fiberglass extension ladder

1 – 28” wood extension ladder

1 – 10” fiberglass step ladder

Dell Computer

Dell monitor

1 – spare tower fan motor

1 – spare supply SI fan motor

1 – spare chilled water pump/motor

1 – metal desk

1 – drum barrel cart

1 – Ram4 2 puncher

 

Suite 920

10 – executive office chairs

1 – 42” round office tables

2 – “L” shaped desks

1 – desk

1 – credenza

6 – 2 drawer lateral file cabinets

2 – 4 drawer lateral file cabinets

1 – 3 drawer desk cabinet





Exhibit B- Page 8

--------------------------------------------------------------------------------

 



2 – 4 shelf book shelves

3 – over head storage units

2 – reception chairs

1 – 2 shelf book shelf

1 – paper shredder

1 – paper cutter

1- 16” refrigerator

7-Art pieces

1- APC battery backup

1- HP server

1-firewall

3-wireless routers

2- Overhead projectors

5– HP computer

3 – ViewSonic monitors

2-HP monitors

1- Acer Monitor

1 – HP DeskJet 6540 color printer

3- Polycoms

1 – microwave

 

Fitness Center

2- 42” Plasma Screen TV’s

2- Pacemaster Treadmill

2 – Octane Elliptical

1- Upright Bike

1- Bicep/Tricep Combo

1 – Chest Press/Mid Row

1-Pec Fly / AB Crunch Combo

1- Leg Ext / Leg Curl

1- Free Lat Pull/ High Row

1- Smith Machine and plates

1- Adjustable AB Bench

1 – Adjustable Bench

1- Flat Utility Bench

1- Set of Olympic Plates

1 –Set Hex Dumbbells 10-75 lbs

 

 

 

Exhibit B- Page 9

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

LIST OF OPERATING AGREEMENTS

 

 

 

SERVICE TYPE

CONTRACTOR

 

 

Answering service

Time Communications

Chiller/Boiler Inspections

Trane

Cleaning - interior/night

ABM

Elevator/escalator maintenance

Otis Elevator

Copier/scanner/fax lease

Loffler

Landscape - interior

Plantscape

Pest control

Orkin Pest Control

Security - Guard

American Security

Telephones - office/internet

Integra

Trash removal

Aspen Waste

Water Treatment

US Water Services

Window washing

Columbia Window Cleaning

 

 

Exhibit C- Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

 

LIST OF ENVIRONMENTAL REPORTS

 

DRAFT

PHASE I ENVIRONMENTAL SITE ASSESSMENT OF NORTHLAND PLAZA

3800 AMERICA BOULEVARD WEST

BLOOMINGTON, MN 55431

CARDNO ATC PROJECT NO. 301MET0016

MAY 4, 2015

 

 

 

PHASE I ENVIRONMENTAL SITE ASSESSMENT OF NORTHLAND PLAZA

3800 AMERICAN BOULEVARD WEST

BLOOMINGTON, MINNESOTA 55431

ATC PROJECT NO. 11.75068.0009

December 8, 2004

 

 

Exhibit D- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

TENANT ESTOPPEL FORM

 

[Date]

 

[PURCHASER]

                          

                          

 

[SELLER]

                          

                          

 

Re:Lease dated                                             ,
(the  "Lease")  executed between
                                                        ("Landlord"), and
                                                ("Tenant"), for those premises
located at                                                                 .

 

Gentlemen:

 

    The undersigned Tenant understands that the above-referenced purchaser
intends to acquire fee title to that property located at                 (the
"Property") from Metropolitan Life Insurance Company.  The undersigned Tenant
does hereby certify to Metropolitan Life Insurance Company and the purchaser as
follows:

 

    A.  Tenant has entered into a certain lease together with all amendments
(the "Lease") as described on Schedule 1 attached hereto.

 

    B.  The Lease is in full force and effect and has not been modified,
supplemented, or amended except as set forth on Schedule 1 attached hereto.

 

    C.  Tenant has not given Landlord written notice of any dispute between
Landlord and Tenant or that Tenant considers Landlord in default under the
Lease.

 

    D.  Tenant does not claim any offsets or credits against rents payable under
the Lease.

 

    E.  Tenant has not paid a security or other deposit with respect to the
Lease, except  as  follows:                            .

 

    F.  Tenant has fully paid rent to and including the month of
                           , 2___.

 

    G.  Tenant has not paid any rentals in advance except for the current month
of                        , 2____.

 

    H.  The Lease expires on ____________________________.

 





Exhibit E- Page 1

--------------------------------------------------------------------------------

 



    I.  Tenant has no options, rights of first offer or rights of first refusal
to purchase the Property, except as follows:

 

    ----------------------------------------------------

    ----------------------------------------------------

 

This Certificate may be relied upon by Metropolitan Life Insurance Company, any
purchaser of the Property and any lender to any of the foregoing and shall inure
to the benefit of their respective successors and assigns.

 

 

 

TENANT:

 

_________________________________

a _______________________________

 

By: _____________________________

Name: ___________________________

Title: __________________________

 

 

Exhibit E- Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

TENANT ESTOPPEL STANDARDS

 

Estoppels from tenants collectively leasing at least 65% of the leased square
footage at the Property, and specifically including Vanco Services.

 

 

 

Exhibit F- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

FORM OF DEED

 

 

LIMITED WARRANTY DEED

Deed Tax Due:  $____________.           Date: _________, 2015

For valuable consideration, MetroPOLITAN LIFE INSURANCE COMPANY, a New York
corporation (“Grantor”), hereby conveys and quitclaims to ________________, a
_______________ (“Grantee”), the real property in Hennepin County, Minnesota
legally described on Exhibit A to this Limited Warranty Deed, together with all
improvements, structures and fixtures located thereon and all easements,
hereditaments and appurtenances thereto (the “Property”).  This Limited Warranty
Deed conveys after-acquired title.  Grantor warrants that Grantor has not done
or suffered anything to encumber the Property, except the encumbrances described
on Exhibit B to this Limited Warranty Deed. 

Check here if all or part of the described real property is Registered (Torrens)

[Remainder of Page Intentionally Left Blank]

 





Exhibit G- Page 1

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

MetroPOLITAN LIFE INSURANCE COMPANY, a New York corporation

 

 

 

 

 

 

 

 

By:

____________________________

 

 

 

Name:

____________________________

 

 

 

Title:

____________________________

STATE OF

_____________)

 

 

 

 

)

ss.

 

 

COUNTY OF

____________)

 

 

 

 

This instrument was acknowledged before me on __________, 2015 by
_________________, the ____________ of MetroPOLITAN LIFE INSURANCE COMPANY, a
New York corporation, on behalf of said corporation.

 

__________________________________________

Notary Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This instrument was drafted by:

 

 

Tax Statements for the Property

 

 

 

 

 

 

 

 

should be sent  to Grantee at:

 

 

 

 

 

Dentons US LLP

 

 

 

 

 

 

 

 

 

 

233 South Wacker Drive, Suite 5800

 

 

_______________

 

 

 

 

 

 

 

Chicago, IL 60606

 

 

_______________

 

 

 

 

 

 

 

Attn:  Todd Stennes

 

 

_______________

 

 

 

 

 

 

 

 





Exhibit G- Page 2

--------------------------------------------------------------------------------

 



EXHIBIT A


Legal Description





Exhibit G- Page 3

--------------------------------------------------------------------------------

 



EXHIBIT B

Permitted Encumbrances

 

 

 

Exhibit G- Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

FORM OF BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation (the "Seller"), for and in consideration of the sum of Ten
Dollars and other valuable consideration to it in hand paid by
                         , a                      (the "Purchaser"), the receipt
and sufficiency of which are hereby acknowledged, hereby sells, assigns,
transfers and conveys unto said Purchaser any and all of Seller's right, title
and interest in and to all tangible personal property located upon the land
described in Schedule 1 attached hereto and hereby made a part hereof (the
"Land") or within the improvements located thereon, including, without
limitation, any and all appliances, furniture, carpeting, draperies and
curtains, tools and supplies, and other items of personal property owned by
Seller (excluding cash and any software), used exclusively in connection with
the operation of the Land and improvements, as is, where is, and without
warranty of title or use, and without warranty, express or implied, of
merchantability or fitness for a particular purpose.

 

TO HAVE AND TO HOLD all of said personal property unto Purchaser, its successors
and assigns, to its own use forever.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the     day of
        , 2015.

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

 

 

 

 

a New York corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

______________________

 

 

 

 

Name:

______________________

 

 

 

 

Title:

______________________

 

 

 

 



SCHEDULE "1"

LEGAL DESCRIPTION

[To be attached]

 

 

Exhibit H- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

FORM OF ASSIGNMENT OF LEASES

 

This ASSIGNMENT OF LEASES (the "Assignment") is made as of this     day of
____,  2015, between METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation, ("Assignor") and                          , a                 
("Assignee").

 

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Schedule 1 attached hereto and incorporated herein by this
reference, more commonly known as                                located in the
City of             , County of          , State of          (the "Property"),
and the mutual covenants herein contained, the receipt and sufficiency of the
foregoing consideration being hereby acknowledged by the parties hereto,
Assignor hereby assigns, transfers, sets over and conveys to Assignee all of
Assignor's right, title and interest in, to and under any and all existing and
outstanding leases, licenses and occupancy agreements (collectively, the
"Leases"), of the improvements comprising a part of the Property, including
without limitation, all those Leases described on Schedule 2 attached hereto and
incorporated herein by this reference, together with all security deposits
tendered under the Leases remaining in the possession of Assignor.

 

Assignee does hereby assume and agree to perform all of Assignor's obligations
under or with respect to the Leases accruing from and after the date hereof,
including without limitation, any and all obligations to pay leasing commissions
and finder's fees which are due or payable after the date hereof with respect to
the Leases, and claims made by tenants with respect to the tenants' security
deposits to the extent paid, credited or assigned to Assignee by
Assignor.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys' fees) directly or indirectly arising
out of or related to any breach or default in Assignee's obligations
hereunder.  Assignor shall remain liable for all of Assignor's obligations under
or with respect to the Leases accruing prior to the date hereof.  Assignor
agrees to indemnify, protect, defend and hold Assignee harmless from and against
any and all liabilities, losses, costs, damages and expenses (including
reasonable attorneys' fees) directly or indirectly arising out of or related to
any breach or default in Assignor's obligations hereunder; provided, however,
that (a) Assignor shall be liable to Assignee under the indemnification
contained in this paragraph only if Assignee shall have commenced a legal
proceeding against Assignor prior to the date that is two hundred forty (240)
days after the date hereof alleging a claim if Assignee has suffered actual
damages as result hereof; and (b) the maximum aggregate liability of Assignor
under such indemnification shall be limited as set forth in Section 6.4 of that
certain Purchase and Sale Agreement dated as of _________, 2015 between Assignor
and Assignee. 

 

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

 

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

 





Exhibit I- Page 1

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE 

 

             

 

 

 

COMPANY, a New York corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

______________________________

 

 

 

 

 

Name:

______________________________

 

 

 

 

 

Title:

______________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

a_____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

______________________________

 

 

 

 

 

Name:

______________________________

 

 

 

 

 

Title:

______________________________

 

 

 

 

 

 

 

 

 

 

SCHEDULE "1"

LEGAL DESCRIPTION

 

SCHEDULE "2"

LEASES

 

[To be attached]

 

 

 

Exhibit I- Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

FORM OF ASSIGNMENT OF CONTRACTS

 

This ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND INTANGIBLES (the "Assignment")
is made as of the       day of      ,  2015, between METROPOLITAN LIFE INSURANCE
COMPANY, a New York corporation, ("Assignor") and
                                 , a                          ("Assignee").

 

For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property being particularly
described on Schedule 1 attached hereto and incorporated herein by this
reference, more commonly known as                                located in the
City of             , County of          , State of          (the "Property"),
and the mutual covenants herein contained, the receipt and sufficiency of the
foregoing consideration being hereby acknowledged by the parties hereto,
Assignor hereby assigns, transfers, sets over and conveys to Assignee all of
Assignor's right, title and interest, to the extent assignable, in, to and under
any and all of the following, to wit:

 

   (i)the contracts and agreements listed and described on Schedule 2 attached
hereto and incorporated herein by this reference (the "Contracts"),

 

   (ii)all existing warranties and guaranties (express or implied) issued to
Assignor in connection with the improvements or the personal property being
conveyed to Assignee by Bill of Sale on the date hereof,

 

  (iii)all existing permits, licenses, approvals and authorizations issued by
any governmental authority in connection with the Property, and



  (iv)the non-exclusive right to the name "______________."

 

All items described in (ii), (iii) and (iv) above are hereinafter collectively
referred to as "Intangible Property."

 

Assignee does hereby assume and agree to perform all of Assignor's obligations
under the Contracts and Intangible Property accruing from and after the date
hereof.  Assignee agrees to indemnify, protect, defend and hold Assignor
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys' fees) directly or indirectly arising
out of or related to any breach or default in Assignee's obligations
hereunder.  Assignor shall remain liable for all of Assignor's obligations under
the Contracts and Intangible Property accruing prior to the date
hereof.  Assignor agrees to indemnify, protect, defend and hold Assignee
harmless from and against any and all liabilities, losses, costs, damages and
expenses (including reasonable attorneys' fees) directly or indirectly arising
out of or related to any breach or default in Assignor's obligations hereunder;
provided, however, that (a) Assignor shall be liable to Assignee under the
indemnification contained in this paragraph only if Assignee shall have
commenced a legal proceeding against Assignor prior to the date that is two
hundred forty (240) days after the date hereof alleging a claim if Assignee has
suffered actual damages as result hereof; and (b) the maximum aggregate
liability of





Exhibit J- Page 1

--------------------------------------------------------------------------------

 



Assignor under such indemnification shall be limited as set forth in Section 6.4
of that certain Purchase and Sale Agreement dated as of _________ between
Assignor and Assignee. 

 

This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.

 

This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

METROPOLITAN LIFE INSURANCE 

 

             

 

 

 

COMPANY, a New York corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

______________________________

 

 

 

 

 

Name:

______________________________

 

 

 

 

 

Title:

______________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

______________________________

 

 

 

 

 

a_____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

______________________________

 

 

 

 

 

Name:

______________________________

 

 

 

 

 

Title:

______________________________

 

 

 

 

 

 

 

 

[ADD STATE SPECIFIC ACKNOWLEDGEMENTS AND/OR WITNESSES FOR ASSIGNOR AND ASSIGNEE]

 

SCHEDULE  "1

LEGAL DESCRIPTION

 

SCHEDULE "2"

CONTRACTS

 

[To be attached]

 

 

Exhibit J- Page 2

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

FORM OF TENANT NOTICE

 

TENANT NOTIFICATION LETTER

[DATE OF SALE CLOSING]  

 

HAND DELIVERED

 

TO:   All Tenants at [NAME AND ADDRESS OF PROPERTY]

 

RE:   [Name of Property]

     Notification Regarding Change of Ownership

 

This letter is to notify you as a Tenant at                    (the "Property"),
that the Property has been sold by Metropolitan Life Insurance Company, a New
York corporation ("Seller"), to                                 , a
                        ("Purchaser").   As of the date hereof, your Lease has
been assigned by Seller to Purchaser.   From the date of this letter, any and
all unpaid rent as well as all future rent, or any other amounts due under the
terms of your Lease, shall be directed as

follows:

 

 

 

     TO:

______________________________

     ATTN:

______________________________

     AT:

______________________________

           

______________________________

 

As part of the sale, all refundable tenant deposits, if any, actually held by
Seller with respect to the Property have been transferred to, and Seller's
obligations with respect to such deposits have been assumed by, Purchaser as of
the date of this letter.  Any and all payments of rent (or other sums due under
your Lease) hereafter paid to any party other than Purchaser shall not relieve
you of the obligation of making said payment to Purchaser.

     

 

 

 

Seller:            

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation

 

 

 

                  

By: 

_______________________________

                       

Name:

_______________________________

                       

Title:

_______________________________

Purchaser:

 

_______________________________

                  

 

a______________________________

 

 

 

                      

By: 

_______________________________

                 

Name:

_______________________________

                       

Title:

_______________________________

 

 

Exhibit K- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

FORM OF FIRPTA CERTIFICATE

 

CERTIFICATE REGARDING FOREIGN INVESTMENT

IN REAL PROPERTY TAX ACT

 

(ENTITY TRANSFEROR)

 

Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person.  To inform the transferee (purchaser) that withholding of tax
is not required upon the disposition of a U.S. real property interest by
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation ("Transferor")
Transferor hereby certifies:

 

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or a disregarded entity (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations).

 

2.Transferor's Federal Employer Identification Number is 13-5581829.

 

3.Transferor's office address is:

 

_______________________________

_______________________________; and

 

4.The address or description of the property which is the subject matter of the
disposition is                                                        .

 

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.



                                                            METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation

 

By:                                                     

Name: ________________________

Title: _________________________   Dated: ____________________

 

 

Exhibit L- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

LIST OF CERTAIN TENANT COSTS AND COMMISSIONS

 

 

    

Tenant Improvement 

    

 

    

 

    

 

 

TENANT

 

Allowance

 

Leasing Commission

 

Total

 

Notes

 

Bridgewater

 


25,584.00 

 


6,396.00 

 


31,980.00 

 

[1]

 

Toshiba

 


87,712.00 

 


46,048.80 

 


133,760.80 

 

[1]

 

Phillip Gleason

 

-

 


163.60 

 


163.60 

 

[1]

 

U.S Administrative Services (expansion)

 


76,650.00 

 


24,612.00 

 


101,262.00 

 

[2]

 

U.S. Administrative Services (expansion)

 


134,076.00 

 


78,211.00 

 


212,287.00 

 

[2]

 

Barrington

 

-

 


7,084.00 

 


7,084.00 

 

[2]

 

CREDIT DUE SELLER

 


324,022.00 

 


162,515.40 

 


486,537.40 

 

 

 

 

[1] Executed deal

[2] Pending deal

 

 

 

 

 

 

 

 

 

 

 

TENANT

    

Base Rent

    

Operating Expenses

    

Total

    

Notes

 

Vanco Services

 


355,866.25 

 


306,781.25 

 


662,647.50 

 

[1]

 

Milliman

 


78,909.43 

 


68,213.54 

 


147,122.97 

 

[1]

 

CREDIT DUE BUYER

 


434,775.68 

 


374,994.79 

 


809,770.47 

 

 

 

 

[1] As of close of business 7/31/15.

 

 

 

Exhibit M- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

LIST OF BROKERAGE AGREEMENTS

 

 

Exclusive Leasing Agreement: NORTHMARQ REAL ESTATE SERVICES LLC

 

 

 

Exhibit N- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT O

 

LIST OF SPECIFIED LITIGATION

 

None

 

 

 

 

Exhibit O- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT P

 

LIST OF VIOLATION NOTICES

 

None

 

 

 

Exhibit P- Page 1

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

 

RENT ROLL

 

 



Exhibit Q- Page 1

--------------------------------------------------------------------------------